Title: From James Madison to Andrew Ellicott, 8 March 1802
From: Madison, James
To: Ellicott, Andrew


Dear Sir
Washington Mar. 8. 1802
Having been lately a good deal out of health, & the Chief Clerk confined by the same cause for some days past, several letters have been unavoidably unanswerd, & among them yours asking the aid of the Dept. of State in exchanging scientific information with a Correspondent in Europe. You will now please to accept the information that whatever facility can be properly afforded for the purpose will readily be so, and particularly that of transmitting your letters in the manner you suggest. With great respect & esteem I am Dear Sir Your obedt. servt.
James Madison
 

   
   RC (DLC: Ellicott Papers).




   
   On Ellicott’s correspondence with Jean-Baptiste-Joseph Delambre, see Ellicott to JM, 20 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:480).


